COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                               §
 WILLIAM DEAN SMITH,                                          No. 08-08-00201-CR
                                               §
                       Appellant,                                 Appeal from
                                               §
 v.                                                            109th District Court
                                               §
 THE STATE OF TEXAS,                                        of Winkler County, Texas
                                               §
                       Appellee.                                  (TC # 4744)
                                               §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by the Appellant pursuant to

TEX .R.APP .P. 42.2(a). The motion is in compliance with Rule 42.2(a). Accordingly, we grant the

motion and dismiss the appeal.


February 5, 2009
                                                   ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating

(Do Not Publish)